PER CURIAM.
This is a suit on a patent for a process. The-process claimed is the use in the extraction of oil from cotton seed of the mixture of cotton seed bran with the cotton seed meats in proportion of 2y2 per cent, to' 30 per cent. The proof shows that prior to the alleged invention a mixture of cotton seed hulls with the meats occurred in the process of preparing seed before compressing the oil, because the machinery used for preparing the seed for the press was inefficient to separate entirely the hulls from the meats, and the hulls in part went into the same mass with the meats.
It seems to make no difference whether the hulls go into the mass necessarily from the inability to prevent them or purposely by being placed there. We do not think there is such difference between cotton seed hulls and cotton seed bran as to make patentee’s process new or patentable. Both cotton seed hulls and cotton seed bran are from the outside covering or husk of the cotton seed. The claim that the “cotton seed bran” is the hull of the cotton seed with all the fiber removed is a distinction too fine to give validity to the patent.
The decree of the Circuit Court is affirmed.